NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          MAY 21 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

KULDEEP SINGH,                                   No. 12-73454

               Petitioner,                       Agency No. A075-734-386

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Kuldeep Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion by denying Singh’s motion to reopen as

untimely because the motion was filed more than nine years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to demonstrate materially

changed conditions in India to qualify for the regulatory exception to the time limit

for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d

at 897 (evidence must be “qualitatively different” from the evidence presented at

the previous hearing). We reject Singh’s contention that the BIA “omitted” and

“misstated” salient facts in denying his motion. See id. at 990 (“the Board

adequately considered [petitioner’s] evidence and sufficiently announced its

decision”).

      PETITION FOR REVIEW DENIED.




                                          2                                    12-73454